DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the respective outwardly facing surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the respective plurality of first legs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the respective end surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the corresponding receiver" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the respective outwardly facing surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the respective plurality of legs" in line 2 and “the respective end surface” in line 5.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., U.S. Patent 9,700,425.
Regarding claim 1, Smith et al. discloses a corpectomy cage, comprising: a main body (11) shaped as a hollow rectangular prism, the main body including a first end 
Regarding claim 16, Smith et al. discloses a kit for a corpectomy cage to be implanted into a body, the kit comprising: a least one main body (11) shaped as a hollow rectangular prism, the main body including a first end having a plurality of first receivers (13) formed therein, the main body further including a second end arranged opposite the first end, the second end having a plurality of second receivers (also 13) formed therein (Figs. 4-5); a plurality of end caps (12), each end cap including a plurality of legs (14), each leg configured to be received within one of said plurality of first receivers and said plurality of second receivers to removably engage the end cap with one of the first and second ends of the main body, each end cap further including a plurality of first teeth (30) arranged opposite the plurality of legs Figs. 3 and 8), wherein said plurality of end caps each define a different lordotic angle relative to each other (Col. 1, line 67-Col. 2, line 3). 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775